PARKER, Judge.
Defendant wife contends that the trial court erred in granting her husband an absolute divorce despite her plea in bar of wrongful abandonment, which abandonment had been established by the judgment entered in the prior action between the parties. We do not agree with defendant’s contention and accordingly affirm the judgment appealed from.
Initially, we note that after entry of the judgment appealed from and while this appeal was pending, our General Assembly enacted Chapter 1190 of the 1977 Session Laws, which became effective 16 June 1978. Section 1 of that Act amended G.S. 50-6, the statute under which the present action was brought, by rewriting the third sentence therein to read as follows:
A plea of res judicata or of recrimination, with respect to any provision of G.S. 50-5 or of G.S. 50-7, shall not be a bar to either party’s obtaining a divorce under this section.
Abandonment is the first ground set forth in G.S. 50-7 as a provision for obtaining relief under that section. Therefore, if the amendment to G.S. 50-6 which was effected by Section 1 of Chapter 1190 of the 1977 Session Laws is applicable to the present case, it is obvious that defendant’s plea in bar of res judicata and of recrimination would not be effective to bar plaintiff from obtaining an absolute divorce in this action. By Section 3 of Chapter 1190 of the 1977 Session Laws that Act became effective upon its ratification on 16 June 1978, and there is no provision that the Act shall not affect pending litigation. We find it unnecessary, however, to decide whether Chapter 1190 of the 1977 Session Laws applies in the present case, since, for the reasons hereinafter set forth, we hold that the entry of the decree of absolute divorce in this case was in any event proper under G.S. 50-6 even prior to the amendment effected by Chapter 1190.
*159In Rouse v. Rouse, 258 N.C. 520, 128 S.E. 2d 865 (1963), our Supreme Court held that a decree which awarded the wife alimony without divorce in an action brought under G.S. 50-16 legalized the separation even though the decree was based on the wrongful act of the husband in abandoning the wife, with the result that the husband became entitled to an absolute divorce under G.S. 50-6 after the parties had lived separate and apart for two years (now one year) following entry of the decree which had awarded his wife alimony without divorce. In the case now before us, the issue of alimony was determined by the judgment entered 17 December 1975 in the prior action between the parties. That judgment determined that defendant was not a dependent spouse and for that reason was not entitled to alimony. If a separation is legalized by an award of alimony without divorce, as our Supreme Court held in Rouse v. Rouse, supra, we see no sound reason why it should not also be legalized by a decree denying alimony based upon a finding of no dependency. In each case the court has considered and determined the respective rights and obligations of the separated parties insofar as support is concerned. In neither case is the court able to mend the broken marriage or to force the parties to live together if either persists in continuing to live apart. It would be logically inconsistent to hold that a legal separation is created by the granting of alimony without divorce but not by its denial based upon a finding of no dependency. Certainly a financially independent spouse should have even less reason to oppose an absolute divorce than a dependent spouse who may have a legitimate concern that the divorcing spouse’s ability to continue making alimony payments might become adversely affected by a subsequent marriage.
In the case now before us, the court in the prior action, in addition to determining the issue as to alimony, further recognized the status of the parties as living separate and apart when it awarded possession of the residence to the defendant wife for her use and for the use and benefit of the minor children. This also had the effect of legalizing the separation of the parties. Earles v. Earles, 29 N.C. App. 348, 224 S.E. 2d 284 (1976); Johnson v. Johnson, 12 N.C. App. 505, 183 S.E. 2d 805 (1971).
We hold, therefore, that the separation of the parties became legalized on 17 December 1975 by the entry of the judgment which denied defendant alimony and by entry of the order which *160awarded her possession of the house. The parties having lived separate and apart for more than one year after their separation thus became legalized, plaintiff was entitled to maintain this action for an absolute divorce under G.S. 50-6. We further hold that the adjudication made in the prior action that plaintiff had originally wrongfully abandoned the defendant is not effective as a bar in the present action. See, Gray v. Gray, 16 N.C. App. 730, 193 S.E. 2d 492 (1972).
The judgment granting plaintiff an absolute divorce is
Affirmed.
Judges Clark and Erwin concur.